Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 10, 2021. 

Election/Restrictions
Applicant has elected the invention of Group I, Claims 1-40, 50-56, and 58-64, drawn to a non-naturally occurring or engineered composition comprising a CRISPR-Cas system, said system comprising a functional CRISPR Cas9 enzyme and a single guide polynucleotide; 
wherein the single guide polynucleotide comprises a dead guide sequence and is capable of hybridizing to a target sequence; and 
whereby the CRISPR-Cas system is directed to the target sequence without detectable indel activity resultant from nuclease activity of a non-mutant Cas9 enzyme of the system; 
a vector encoding said CRISPR-Cas system; 
a cell comprising said CRISPR-Cas system; and 
a transgenic mammal comprising said CRISPR-Cas system, classified in CPC C12N 2310/20.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative additional component to the CRISPR-Cas9 complex composition, two or more adaptor proteins each capable of binding to an aptamer sequence inserted into a loop of a guide RNA, as recited in Claims 4 (two or more adaptor proteins), 5 (two or more adaptor proteins); 
ii) the alternative Cas modification is Cas9 modified to include one or more nuclear localization signal, as recited in Claim 5; 
iii) the alternative Cas9 domain species to which the functional domain(s) are associated is Cas9 is not directly fused to the functional domain(s) but associated with the functional domain(s) via a guide RNA comprising an MS2-binding aptamer sequence inserted into each of tetraloop and loop2, wherein said aptamer sequence binds to a fusion protein (MS2-P65-HSF1) comprising an adaptor protein (MS2) fused to two transcriptional activation domains (P65-HSF 1); 
iv) the alternative guide polynucleotide modifications is insertion of an MS2-binding aptamer sequence in each of tetraloop and loop2, as recited in Claims 4 (sequence inserted into a loop of the guide polynucleotide that binds to adaptor protein), 5 (sequence inserted into a loop of the guide polynucleotide that binds to adaptor protein), 28 (insertion in both tetraloop and loop2), 30 (insertion of aptamer), 31 (insertion of at least two aptamers to same adaptor protein), and 32 (specific aptamer target MS2), 
v) alternative functional domain species of the adaptor protein that binds to the guide sequence inserted into the loop of the guide polynucleotide, is P65-HSF1 (transcriptional activation domain), as recited in Claim 9 (adaptor protein comprises heterologous functional domain), 13 (transcriptional activation domain), 15 (p65 heterologous transcriptional activation domain and HSF1 transcriptional activation domain), and 20 (transcription activation activity generically recited within); 
vi alternative adaptor proteins, is MS2, as recited in Claim 32.

Response to Arguments
Applicant argues that there is no search burden for all of the claims. 
Applicants' arguments have been fully considered but are not found persuasive. MPEP §803 states that "If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions."
          In the instant case a serious burden exists since each limitation, directed to different inventions and the multitude of structural variants requires a separate, divergent, and non co-extensive search and examination of the patent and non-patent literature. Further, a search and examination of all the claims directed to all embodiments involves different considerations of novelty, obviousness, written description, and enablement for each claim. In view of these requirements, it is the Examiner's position that searching and examining all of the claims including limitations to in the same application presents a serious burden on the Examiner for the reasons given above and in the previous Restriction Requirement.
          The requirement is still deemed proper and is therefore made FINAL.
It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

Amendments
           Applicant's response and amendments, filed February 10, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 31, 54-57, and 65-90, 
amended Claims 1, 4-5, 28-30, and 32, and withdrawn Claims 3, 6-8, 10, 12, 14, 16-19, 21-27, 33-51, and 58-64.
	Claims 1-30, 32-53, and 58-64 are pending.
Newly submitted Claims 4-5 and 29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims have been amended to recite a first aptamer binding to first adaptor protein of the Markush Group and a second aptamer binding to second adaptor protein of the Markush Group, said first and second adaptor proteins being different from each other, the combination of which was not previously required. 
Newly submitted Claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim has been amended to recite a first aptamer binding to MS2 and a second aptamer binding to PP7, the combination of which was not previously required. Church et al (U.S. 2014/0356956; priority to June 4, 2013; of record) disclosed, for example, a first and second aptamers that bind MS2 (Figure 1B).
Applicant is reminded of their prior election, papers filed February 2, 2019, to wit, "a guide RNA comprising a MS2-binding aptamer sequence inserted into each of tetraloop and loop . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 4-5, 29, and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 3-27, 29, 32-51, and 58-64 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 28, 30, and 52-53 are under consideration. 
	
Priority
This application is a continuation-in-part of application PCT/US2015/065393 filed on December 11, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 62/237,496 filed on October 5, 2015, 62/180,681 filed on June 17, 2015, 62/096,324 filed on December 23, 2014, and 62/091,462 filed on December 12, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on February 20, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	Claims 1 and 5 are objected to because of the following informalities: 
	These claims each identify various adaptor proteins to be used in the claimed invention. However, the claims do not first identify the adaptor proteins by the complete name prior to using the acronym, respectively. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF). 

Response to Arguments
Applicant argues that the adaptor proteins recited in Claim 1 and 5 by their acronyms alone are the names commonly referred to in the art, and thus the ordinary artisan would know and recognize the adaptor proteins.
bacteriophage, not a specific protein. Adhin et al (Biochim. et Biophys. Acta 1050: 104-109, 1990) evidences that the art recognizes that the genome of bacteriophage fr naturally encodes at least four different proteins (Figure 1). None of the bacteriophage fr genes are the same as the fr gene of He et al. Similarly, Huang et al (J. Biol. Chem. 273(3): 1462-1468, 1998) evidence the art recognizes different genes, and thus different proteins, by the acronym “PP7”. The art does not teach the identity of a ‘PP7 adaptor protein’, as presently claimed. 
Thus, absent objective evidence to the contrary, it would be remedial for Applicant to provide the complete names of the actual proteins prior to using their corresponding acronyms. 

2. 	The prior objection to Claim 5 is withdrawn in light of Applicant’s amendment to the claim to correct the noun/verb agreement, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The prior rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to correct the noun/verb agreement, thereby providing the structural cooperative relationship of elements, which the Examiner finds persuasive. 

4. 	Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites wherein two or more loops of the single guide polynucleotide are each modified by the insertion of an aptamer sequence. 
	Claim 28, dependent upon Claim 1, recites wherein the two or more loops of the single guide polynucleotide comprises tetraloop and loop 2. Such is considered to not further limit the independent claim because it is axiomatic that the single guide polynucleotide of independent Claim 1 comprises tetraloop and loop 2. The term “comprising” is open language, and thus, instant Claim 28 does not require that the aptamers be inserted into either tetraloop and loop 2. Thus, mere recitation of tetraloop and loop 2 as embodiments within the genus of possible single guide polynucleotide loops of Claim 1 does not actually further limit the independent claim. The breadth of choice for loops to be modified remain identical between Claim 1 and Claim 28. Contrast instant Claim 28 with the recitation of Claims 29-30, for example.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1 recites wherein two or more loops of the single guide polynucleotide are each modified by the insertion of an aptamer sequence. 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claim(s) 1-2, 28, 30, and 52-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by May et al (U.S. 2014/0315985; filed March 12, 2014; priority to November 13, 2013; of record).
With respect to Claim 1, May et al is considered relevant prior art for having disclosed a CRISPR-Cas system comprising: 
i) a catalytically active Cas9 enzyme capable of creating double-strand breaks ([0170], Cas9 can introduce double stranded breaks in the nucleic acid), and
ii) a single guide polynucleotide (Figure 30 “sgRNA”, [0283]) comprising a guide sequence guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) to be between 12-30 nucleotides in length, inclusive, or at most 10, 15, or 16 nucleotides [0298], that can hybridize to a sequence in the target nucleic acid [0084, 295-296], and thus discloses truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length, as per the instant specification); 
wherein the single guide polynucleotide is capable of hybridizing to a target sequence [0295-296]; 
wherein the guide polynucleotide is modified to comprising a nucleic acid sequence adapted to bind an effector protein [0017, 30] such that CRISPR-Cas system further comprises the effector protein [0019];
wherein at least one loop of the single guide polynucleotide is modified by the insertion of a distinct aptamer sequence(s) in either the 3’ extension of the guide polynucleotide (Figure 
wherein the one or more adaptor proteins are associated with one or more functional domains (Figure 30F, [0744-745]). 
May et al disclosed wherein the aptamer sequence comprises two or more aptamer sequences specific to the same adaptor protein or specific to different adaptor proteins [0337, 341]. May et al disclosed the single guide polynucleotide is modified by insertion of a distinct sequence(s) ([0134], “a plurality of affinity tags”) that bind to one or more adaptor proteins, e.g. RNA-binding proteins such as MS2, U1A, and eIF4A [0134]. May et al disclosed the RNA-binding protein may be fused to an effector protein, e.g. a DNA-binding protein ([0017, 857], Figure 30F), and that the effector proteins may comprise one or more functional domains, such that the resulting complex may comprise a combination of effector protein functional domains [0019].
May et al disclosed wherein the one or more functional domains associated with the adaptor protein is a heterologous functional domain (as illustrated in Figure 30F; [0745]).
May et al disclosed wherein the adapter protein, e.g. MS2, may be fused to another heterologous functional protein [0745], as the RNA-binding protein may be fused to an effector protein, e.g. a DNA-binding protein ([0017, 857], Figure 30F), and that the effector proteins may comprise one or more functional domains, such that the resulting complex may comprise a combination of effector protein functional domains [0019].
May et al disclosed wherein the one or more functional domains include methylase activity, demethylase activity, or transposase activity [0019], nucleic acid binding activity, e.g. DNA-binding activity [0017], or transcriptional activation activity, transcriptional repression activity, or histone modification activity [0337].
May et al disclosed the use of an aptamer that binds to MS2 [0134].
May et al disclosed wherein the Cas9 protein may comprise a nuclear localization signal [0975]. 

With respect to the limitation that the guide RNA polynucleotide comprise modification of two or more loops to comprise an aptamer sequence, May et al disclosed engineered guide RNA polynucleotides comprise distinct nucleic acid sequence modifications that are recognized and bound by an adaptor protein [0017, 30], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic 
May et al also disclosed wherein the tracrRNA, which comprises the P-domain that binds the PAM motif [0283, 287, 325], said P-domain being within the loop 2 domain (Figure 1A (130) and may also be modified to comprise one or more functional moieties, such as an aptamer [0331-332]. The term ‘mid-tracrRNA’ is synonymous with ‘3’tracrRNA sequence’ [0331-332]. Figure 1A element (130) is the same as Figure 2 element (235).
The linker domain (160) comprising the P-domain and connecting the tetraloop domain to the mid-tracrRNA region (165), said linker domain (160-165) naturally being a loop domain between the tetraloop domain (147) and the second stem (170), whereby said second stem comprises its own loop between it and the third stem (175), whereby said third stem comprises its own loop between it and the fourth stem (180). Each of the stems loop structures may comprise a functional moiety [0332].
May et al disclosed that a plurality of nucleic acid affinity tags may be present [0141], each being located at different positions of a targeting nucleic acid, including embodiments whereby the sgRNA comprises at least two aptamers present at different locations, e.g. “5’ and 3’ [emphasis added]” to a reference nucleic acid [0141, 178]. May et al disclosed four possible locations, to wit, a 5’ extension (105), the tetraloop domain (120), the loop 2 domain (130), and the 3’ extension (135), for which the ordinary artisan can immediately identify that such disclosure yields only 6 possible combinations where one may place a first aptamer at a first location and a second aptamer at a second location, including the combination of the tetraloop domain and the loop 2 domain. Again, Figure 1A clearly illustrates that there are only two loop domains in the sgRNA polynucleotide. Thus, it is considered that May et al disclosed the joint modification of two or more loops of the guide RNA polynucleotides, as per the breadth of instant independent claims, whereby embodiments of said two or more loops include the tetraloop domain (element and the mid-tracrRNA region comprising the loop 2 domain. 

May et al do not disclose ipsis verbis that the truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length are “dead” guide sequences such that the CRISPR-Cas system directed to the target sequence has an indel activity of 5% or less, as can be detected by the SURVEYOR assay. However, the instant specification discloses [0019] that the dead guide sequences allows for formation of the CRISPR complex and successful binding to the target, 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benFigefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art truncated guide RNAs of May et al do not inherently possess the same properties as the instantly claimed “dead guide polynucleotides”. 
With respect to Claim 2, May et al disclosed the guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) for Sp Cas9 [0145, 249, 297]. 
With respect to Claim 28, May et al disclosed the use of an affinity tag, e.g. a RNA aptamer, which can be bound to a protein, to wit, a MS2 binding sequence [0134, 135], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], wherein the loop structure of the linker domain (item “120”, Figure 1A; syn. tetraloop domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341]. 
May et al also disclosed wherein the second loop structure (item “130”, Figure 1A; syn. loop 2 domain) may comprise one or more functional moieties, such as an aptamer [0331-332]. 
May et al disclosed wherein the aptamer sequence comprises two or more aptamer sequences specific to the same adaptor protein or specific to different adaptor proteins [0337, 341]. May et al disclosed the single guide polynucleotide is modified by insertion of a distinct sequence(s) ([0134], “a plurality of affinity tags”) that bind to one or more adaptor proteins, e.g. RNA-binding proteins such as MS2, U1A, and eIF4A [0134].
With respect to Claim 30, May et al disclosed wherein the insertion of distinct sequence(s) that bind to one or more adaptor proteins comprises an aptamer sequence, e.g. an affinity tag, e.g. a RNA aptamer, which can be bound to a protein, to wit, a MS2 binding sequence [0134, 135].
With respect to Claims 52-53, May et al disclosed a vector system comprising a nucleic acid molecule encoding the CRISPR-Cas system of Claim 1 [0010, 27, 30] in which to assay the activity of the truncated guide RNA with the Cas9 enzyme.
Thus, May et al anticipate the claims.


Response to Arguments
Applicant argues that May requires a large variety of picking and choosing from numerous elements just to arrive at a guide sequence that falls within the range of 10-16 
Applicant’s argument(s) has been fully considered, but is not persuasive. That the Examiner points to different paragraphs of May et al to cite where the instantly recited limitations are disclosed (syn. anticipated) by May et al is not considered picking and choosing, but merely mapping the instant limitations to the cited prior art. 
To the extent that Applicant appears to be arguing that no working example is shown in the May et al reference, Applicant is respectfully reminded that the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). May et al clearly disclose the ability to perform the molecular biology necessary to introduce the nucleic acid affinity tag/aptamer into the single guide RNA polynucleotide. Thus, no undue experimentation is required.

Applicant argues that while May appears to describe modification of a loop such as the tetraloop, May in no way discloses the joint modification of two or more loops.
Applicant’s argument(s) has been fully considered, but is not persuasive. May et al disclosed engineered guide RNA polynucleotides comprise distinct nucleic acid sequence modifications that are recognized and bound by an adaptor protein [0017, 30], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], e.g. binding to MS2 [0134]. May et al disclosed the loop structure of the linker domain (item “120”, Figure 1A; syn. tetraloop domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341]. 
May et al also disclosed wherein the tracrRNA, which comprises the P-domain that binds the PAM motif [0283, 287, 325], said P-domain being within the loop 2 domain (Figure 1A (130) and may also be modified to comprise one or more functional moieties, such as an aptamer only two loop domains of the single guide RNA polynucleotide, to wit, the tetraloop domain (120) and the loop 2 domain (130). 
The linker domain (160) comprising the P-domain and connecting the tetraloop domain to the mid-tracrRNA region (165), said linker domain (160-165) naturally being a loop domain between the tetraloop domain (147) and the second stem (170), whereby said second stem comprises its own loop between it and the third stem (175), whereby said third stem comprises its own loop between it and the fourth stem (180). Each of the stems loop structures may comprise a functional moiety [0332].
May et al disclosed that a plurality of nucleic acid affinity tags may be present [0141], each being located at different positions of a targeting nucleic acid, including embodiments whereby the sgRNA comprises at least two aptamers present at different locations, e.g. “5’ and 3’ [emphasis added]” to a reference nucleic acid [0141, 178]. May et al disclosed four possible locations, to wit, a 5’ extension (105), the tetraloop domain (120), the loop 2 domain (130), and the 3’ extension (135), for which the ordinary artisan can immediately identify that such disclosure yields only 6 possible combinations where one may place a first aptamer at a first location and a second aptamer at a second location, including the combination of the tetraloop domain and the loop 2 domain. Again, Figure 1A clearly illustrates that there are only two loop domains in the sgRNA polynucleotide. Thus, it is considered that May et al disclosed the joint modification of two or more loops of the guide RNA polynucleotides, as per the breadth of instant independent claims, whereby embodiments of said two or more loops include the tetraloop domain (element and the mid-tracrRNA region comprising the loop 2 domain. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 1-2, 28-32, and 52-53 are rejected under AIA  35 U.S.C. 103 as being unpatentable over May et al (U.S. 2014/0315985; filed March 12, 2014; priority to November 13, 2013; of record) in view of Church et al (U.S. 2014/0356956; priority to June 4, 2013; of record).
Determining the scope and contents of the prior art.
With respect to Claim 1, May et al is considered relevant prior art for having disclosed a CRISPR-Cas system comprising: 
i) a catalytically active Cas9 enzyme capable of creating double-strand breaks ([0170], Cas9 can introduce double stranded breaks in the nucleic acid), and
ii) a single guide polynucleotide (Figure 30 “sgRNA”, [0283]) comprising a guide sequence guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) to be between 12-30 nucleotides in length, inclusive, or at most 10, 15, or 16 nucleotides [0298], that can hybridize to a sequence in the target nucleic acid [0084, 295-296], and thus discloses truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length, as per the instant specification); 
wherein the single guide polynucleotide is capable of hybridizing to a target sequence [0295-296]; 
wherein the guide polynucleotide is modified to comprising a nucleic acid sequence adapted to bind an effector protein [0017, 30] such that CRISPR-Cas system further comprises the effector protein [0019];
wherein at least one loop of the single guide polynucleotide is modified by the insertion of a distinct aptamer sequence(s) in either the 3’ extension of the guide polynucleotide (Figure 30F), or in the bulge region (tetraloop domain) [0010], wherein the distinct nucleic acid sequence modification is recognized and bound by an adaptor protein [0017, 30], e.g. MS2 [0134-135], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence 
wherein the one or more adaptor proteins are associated with one or more functional domains (Figure 30F, [0744-745]). 
May et al disclosed wherein the aptamer sequence comprises two or more aptamer sequences specific to the same adaptor protein or specific to different adaptor proteins [0337, 341]. May et al disclosed the single guide polynucleotide is modified by insertion of a distinct sequence(s) ([0134], “a plurality of affinity tags”) that bind to one or more adaptor proteins, e.g. RNA-binding proteins such as MS2, U1A, and eIF4A [0134]. May et al disclosed the RNA-binding protein may be fused to an effector protein, e.g. a DNA-binding protein ([0017, 857], Figure 30F), and that the effector proteins may comprise one or more functional domains, such that the resulting complex may comprise a combination of effector protein functional domains [0019].
May et al disclosed wherein the one or more functional domains associated with the adaptor protein is a heterologous functional domain (as illustrated in Figure 30F; [0745]).
May et al disclosed wherein the adapter protein, e.g. MS2, may be fused to another heterologous functional protein [0745], as the RNA-binding protein may be fused to an effector protein, e.g. a DNA-binding protein ([0017, 857], Figure 30F), and that the effector proteins may comprise one or more functional domains, such that the resulting complex may comprise a combination of effector protein functional domains [0019].
May et al disclosed wherein the one or more functional domains include methylase activity, demethylase activity, or transposase activity [0019], nucleic acid binding activity, e.g. DNA-binding activity [0017], or transcriptional activation activity, transcriptional repression activity, or histone modification activity [0337].
May et al disclosed the use of an aptamer that binds to MS2 [0134].
May et al disclosed wherein the Cas9 protein may comprise a nuclear localization signal [0975]. 

With respect to the limitation that the guide RNA polynucleotide comprise modification of two or more loops to comprise an aptamer sequence, May et al disclosed engineered guide RNA polynucleotides comprise distinct nucleic acid sequence modifications that are recognized and bound by an adaptor protein [0017, 30], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], e.g. binding to MS2 [0134]. May et al 
May et al also disclosed wherein the tracrRNA, which comprises the P-domain that binds the PAM motif [0283, 287, 325], said P-domain being within the loop 2 domain (Figure 1A (130) and may also be modified to comprise one or more functional moieties, such as an aptamer [0331-332]. The term ‘mid-tracrRNA’ is synonymous with ‘3’tracrRNA sequence’ [0331-332]. Figure 1A element (130) is the same as Figure 2 element (235).
The linker domain (160) comprising the P-domain and connecting the tetraloop domain to the mid-tracrRNA region (165), said linker domain (160-165) naturally being a loop domain between the tetraloop domain (147) and the second stem (170), whereby said second stem comprises its own loop between it and the third stem (175), whereby said third stem comprises its own loop between it and the fourth stem (180). Each of the stems loop structures may comprise a functional moiety [0332].
May et al disclosed that a plurality of nucleic acid affinity tags may be present [0141], each being located at different positions of a targeting nucleic acid, including embodiments whereby the sgRNA comprises at least two aptamers present at different locations, e.g. “5’ and 3’ [emphasis added]” to a reference nucleic acid [0141, 178]. May et al disclosed four possible locations, to wit, a 5’ extension (105), the tetraloop domain (120), the loop 2 domain (130), and the 3’ extension (135), for which the ordinary artisan can immediately identify that such disclosure yields only 6 possible combinations where one may place a first aptamer at a first location and a second aptamer at a second location, including the combination of the tetraloop domain and the loop 2 domain. Again, Figure 1A clearly illustrates that there are only two loop domains in the sgRNA polynucleotide. Thus, it is considered that May et al disclosed the joint modification of two or more loops of the guide RNA polynucleotides, as per the breadth of instant independent claims, whereby embodiments of said two or more loops include the tetraloop domain (element and the mid-tracrRNA region comprising the loop 2 domain. 

May et al do not disclose ipsis verbis that the truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length are “dead” guide sequences such that the CRISPR-Cas system directed to the target sequence has an indel activity of 5% or less, as can be detected by the SURVEYOR assay. However, the instant specification discloses [0019] that the dead guide sequences allows for formation of the CRISPR complex and successful binding to the target, while at the same time, not allowing for successful nuclease activity (i.e. without nuclease 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art truncated guide RNAs of May et al do not inherently possess the same properties as the instantly claimed “dead guide polynucleotides”. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 

While May et al disclosed wherein the one or more functional domains include nucleic acid binding activity, e.g. DNA-binding activity [0017], such as transcriptional activation activity [0337], wherein the DNA-binding proteins include HLH domains, ZFN domains, bZIP domains, and TALE domains [0744-745], May et al do not disclose a combination of adaptor proteins in the complex, whereby each of the at least two adaptor proteins comprise a transcriptional activation domain. 

The instant recitation reasonably encompasses at least two or more aptamers, both aptamers being the same, each being able to bind to a corresponding adaptor protein, both adaptor proteins being the same, and both transcriptional activation domains being the same.
Before the effective filing date of the instantly claimed invention, Church et al is considered relevant prior art for having disclosed a non-naturally occurring or engineered composition comprising a CRISPR-Cas system, said system comprising: 
i) a catalytically active Cas9 enzyme, to wit, a Sp Cas9 enzyme functionally able to bind to the sgRNA polynucleotide (Figure 1d-f), and 
ii) a single guide polynucleotide. 
Church et al disclosed the Cas9N has reduced, substantially reduced, or eliminated nuclease activity, and need only comprise but one mutation in one nuclease domain, e.g. yielding a Cas9 nickase which leaves the remaining nuclease domain active for nuclease activity [0084-86], and thus is considered to reasonably fulfill the instantly recited “catalytically active Cas9”. 
Church et al disclosed embodiments whereby the Cas9 is complexed with truncated guide RNAs, e.g. 17, 15, or 11 nucleotides in length (Figures 16B-2, 16D-2).
successful binding to the target, while at the same time, not allowing for successful nuclease activity (i.e. without nuclease activity/without indel activity), whereby such activity can be measured by a SURVEYOR assay. The dead guide sequences are shorter than respective guide sequences which result in active Cas9-specific indel formation, and may be 10-16 nucleotides in length [0020]. The truncated guide RNAs of Church et al that are 11 or 15 nucleotides in length (Figures 16B-2, 16D-2), as per the instant specification, are structurally indistinguishable from the instantly claimed “dead guide polynucleotides”.
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benFigefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art truncated guide RNAs of May et al do not inherently possess the same properties as the instantly claimed “dead guide polynucleotides”. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 

Church et al disclosed wherein the engineered catalytically active Cas9N enzyme comprises two adaptor proteins, to wit, MS2/VP64 fusion proteins, wherein the adaptor proteins bind to distinct aptamer sequences inserted into 3’ terminus of the single guide polynucleotide (Figure 1B). Church et al disclose the Cas9N-fusion protein comprises a MS2-VP64 transcriptional activation domains [0091, 94], whereby the guide RNA is modified to comprise two copies of the MS2 binding RNA stem-loop [0094]. Church et al disclosed that the guide RNA tethering approach enables different effector domains to be recruited [0100], and would be an easier cloning step of introducing a distinct nucleotide sequence affinity tag/aptamer than having to produce different Cas9 fusion proteins. 
Church et al disclosed wherein the one or more functional domains associated with the adaptor protein is a heterologous functional domain to modify gene expression, to wit, a transcriptional activation domain, to wit, a VP64 activation domain (Figure 1B; [0091]).
Church et al disclose wherein the adaptor protein is a fusion protein comprising a functional domain, to wit, a MS2-VP64 fusion (Figure 1B). 

Church et al disclosed wherein the one or more functional domains associated with the adaptor protein is a transcriptional activation domain, to wit, a VP64 activation domain (Figure 1B; [0091]).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, and genome biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at single guide polynucleotide of May et al comprising a first loop modified to comprise a first aptamer and a second loop modified to comprise a second aptamer because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” May et al disclosed that a plurality of nucleic acid affinity tags may be present [0141], each being located at different positions of a targeting nucleic acid, including embodiments whereby the sgRNA comprises at least two aptamers present at different locations in a reference nucleic acid [0141, 178]. May et al disclosed four possible locations, to wit, a 5’ extension (105), the tetraloop domain (120), the 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the single guide polynucleotide of May et al to comprise at least two distinct aptamers that bind a corresponding adaptor protein, whereby each adaptor protein comprises a transcriptional activation domain, as disclosed by Church et al with a reasonable expectation of success because Church et al successfully reduced to practice the ability to synthesize such a single guide polynucleotide, the artisan being motivated to do so because Church et al disclosed that the guide RNA tethering approach enables different effector domains to be recruited [0100], and would be an easier cloning step of introducing a distinct nucleotide sequence affinity tag/aptamer than having to produce different Cas9 fusion proteins. 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concept of combining truncated “dead” single guide polynucleotides comprising at least two distinct aptamers that bind a corresponding adaptor protein, whereby each adaptor protein comprises a transcriptional activation domain, thereby forming a CRISPR-Cas complex comprising a catalytically active Cas9 protein and at least two adaptor proteins, each adaptor protein comprising a transcriptional activation domain, whereby the CRISPR-Cas complex is capable of hybridizing to a target nucleotide sequence.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, May et al disclosed the guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) for Sp Cas9 [0145, 249, 297]. 
Church et al disclosed wherein the engineered catalytically active Cas9N enzyme comprises two adaptor proteins, to wit, MS2/VP64, wherein the adaptor proteins bind to distinct aptamer sequences inserted into 3’ terminus of the single guide polynucleotide (Figure 1B). Church et al disclose the Cas9N-fusion protein comprises a MS2-VP64 activation domains 

With respect to Claim 28, May et al disclosed the use of an affinity tag, e.g. a RNA aptamer, which can be bound to a protein, to wit, a MS2 binding sequence [0134, 135], wherein the nucleic acid affinity tags may be located within a reference nucleic acid sequence [0141], and wherein the nucleic acid-targeting nucleic acid can comprise a nucleic acid affinity tag [0178], wherein the loop structure of the linker domain (item “120”, Figure 1A; syn. loop 2 domain) may comprise one or more functional moieties, such as an aptamer [0338-339, 341]. May et al also disclosed wherein the second loop structure (item “130”, Figure 1A; syn. tetradomain) may comprise one or more functional moieties, such as an aptamer [0331-332]. 
With respect to Claim 30, May et al disclosed wherein the insertion of distinct sequence(s) that bind to one or more adaptor proteins comprises an aptamer sequence, e.g. an affinity tag, e.g. a RNA aptamer, which can be bound to a protein, to wit, a MS2 binding sequence [0134, 135].
With respect to Claims 52-53, May et al disclosed a vector system comprising a nucleic acid molecule encoding the CRISPR-Cas system of Claim 1 [0010, 27, 30] in which to assay the activity of the truncated guide RNA with the Cas9 enzyme.
Church et al disclosed a vector system comprising a nucleic acid molecule encoding the CRISPR-Cas system of Claim 1 (e.g. Example III).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that instant claims are directed to a new type of CRISPR-Cas system that allows targeted manipulation of the target DNA (e.g., transcriptional activation or repression) without inducing double-stranded breaks, even if the catalytically active Cas9 is capable of making double-stranded breaks on the target DNA when complexed with a conventional guide polynucleotide. This CRISPR-Cas system was unknown before, and none of the cited art discloses such CRISPR-Cas system. One of ordinary skill in the art would have had no motivation to design such CRISPR-Cas system without the appreciation that a guide polynucleotide having a dead guide sequence of 10-16 nucleotides is capable of directing a catalytically active Cas9 protein to bind but not cut the target DNA.
Applicant’s argument(s) has been fully considered, but is not persuasive. May et al disclosed that the CRISPR-Cas system comprising the aptamer(s) that are bound by the adaptor 
	 
Applicant argues that Church discloses a plurality of list of options for modifying single guide RNA (sgRNA) sequences, but no motivation for arriving at Applicants' invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). May et al disclosed the tetraloop (120) and/or loop 2 (130) domains may be modified to comprise nucleic acid affinity tags or aptamers. Church et al disclosed/successfully demonstrated an engineered catalytically active Cas9N enzyme comprises two adaptor proteins, to wit, MS2/VP64 fusion proteins, wherein the adaptor proteins bind to distinct aptamer sequences inserted into 3’ terminus of the single guide polynucleotide (Figure 1B; [0095]).
	 
Applicant argues that without knowing that a CRISPR complex comprising a catalytically active Cas9 is capable of successful binding to the target, while at the same time, not allowing for successful nuclease activity, one of ordinary skill in the art would not have found sufficient reasoning to construct the presently claimed CRISPR-Cas system which (A) utilizes the catalytically active Cas9 for binding but not cutting the target DNA and (B) utilizes an adaptor protein associated with a functional domain for manipulating the target DNA (e.g., transcriptional activation or repression). The prior art approaches rely on catalytically inactivating Cas9 which is a logical solution. However, the present inventors were the first to discover that it is in fact possible for a CRISPR complex comprising a catalytically active Cas9 to bind but not cut the target DNA.
Applicant’s argument(s) has been fully considered, but is not persuasive. May et al disclosed that the CRISPR-Cas system comprising the aptamer(s) that are bound by the adaptor protein(s) allows targeted manipulation of the target DNA (e.g., transcriptional activation or repression) (e.g. Figure 30F), whereby the Cas9 reasonably encompasses catalytically active 

Applicant argues that Church discloses a Cas9 that has been modified to eliminate nuclease activity or to provide a Cas9 that only possesses nickase activity. One of ordinary skill would recognize that a Cas9 that lacks nuclease activity or a Cas9 nickase is necessarily incapable of causing double-strand breaks.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). May et al is considered relevant prior art for having disclosed a CRISPR-Cas system comprising: 
i) a catalytically active Cas9 enzyme capable of creating double-strand breaks ([0170], Cas9 can introduce double stranded breaks in the nucleic acid), and
ii) a single guide polynucleotide (Figure 30 “sgRNA”, [0283]) comprising a guide sequence guide polynucleotide sequence (syn. “spacer sequence”; Figure 1B; [0206]) to be between 12-30 nucleotides in length, inclusive, or at most 10, 15, or 16 nucleotides [0298], that can hybridize to a sequence in the target nucleic acid [0084, 295-296], and thus discloses truncated guide sequences of 10, 11, 12, 13, 14, 15, or 16 nucleotides in length, as per the instant specification); 
wherein the single guide polynucleotide is capable of hybridizing to a target sequence [0295-296]; and 
wherein the guide polynucleotide is modified to comprising a nucleic acid sequence adapted to bind an effector protein [0017, 30] such that CRISPR-Cas system further comprises the effector protein [0019].

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Briner et al (Molecular Cell 56(2): 333-339, 2014; published October 16, 2014; of record in IDS) is considered relevant prior art for having taught the nucleotide length permutations of 

	Nishimasu et al (Cell 156: 935-949, 2014; available online February 13, 2014; of record in IDS) is considered relevant prior art for having taught the crystal structure of Cas9 complexed with a single guide RNA polynucleotide (Figure 1), whereby it is shown that the tetraloop, loop 2, and loop 3 domains each extend outside of the CRISPR/Cas9 ribonucleoprotein complex. Thus, the ordinary artisan would reasonably expect that the presence of additional nucleotides in these loops extending away from the RNP complex should not interfere with formation of the CRISPR/Cas9 ribonucleoprotein complex. Nishimasu et al taught, for example, that lengthening the stem loop of the loop 2 domain or the loop 3 domain was well tolerated (Figure 4D). 

Conclusion
9. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633